F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                          March 23, 2007
                                 TENTH CIRCUIT                      Elisabeth A. Shumaker
                                                                        Clerk of Court


 JAM ES JOSEPH O W ENS-EL,

               Petitioner-A ppellant,                    No. 06-1444
          v.                                             (D . of Colo.)
 JEFFR EY KOSTAR, United States                 (D.C. No. 06-CV-1517-BNB)
 Parole Commission Examiner,
 UN ITED STATES PARO LE
 COM M ISSION, DERR, Case
 M anager, HAYGOOD, Counselor, and
 W ILEY, W arden,

               Respondents-Appellees.



                            OR D ER AND JUDGM ENT *


Before H E N RY , T YM KOV IC H, and HO LM ES, Circuit Judges. **


      This is a pro se 28 U .S.C. § 2241 appeal brought by James Joseph O wens-

El, a federal prisoner. In his § 2241 application, Owens-El apparently challenges

a decision by the United States Parole Commission denying him release on parole.


      *
         This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
The magistrate judge who reviewed the petition found that Owens-El failed to set

forth clearly and concisely the claims he is asserting and ordered Owens-El to file

an amended complaint that (1) alleges for each asserted claim, clearly and

concisely, which of his constitutional rights have been violated and how that right

has been violated, and (2) clarifies how he has exhausted administrative remedies

for each of his claims. Although Owens-El filed an amended § 2241 application,

the district court determined that it failed to comply with the m agistrate judge’s

order and also failed to comply with Federal Rule of Civil Procedure 8(a). The

district court denied the application and dismissed the action without prejudice in

an order and judgment dated September 15, 2006.

      Rule 8(a) requires that a complaint “contain (1) a short and plain statement

of the grounds upon which the court’s jurisdiction depends, . . . (2) a short and

plain statement of the claim showing that the pleader is entitled to relief, and (3) a

demand for judgment for the relief the pleader seeks.” Fed. R. Civ. P. 8(a). After

reviewing Owens-El’s 139-page amended habeas petition, we cannot avoid the

conclusion that it falls far below Rule 8(a)’s requirements. Accordingly, for the

reasons set forth in the district court’s well-reasoned order and judgment, we

A FFIRM the denial and dismissal of Owens-El’s habeas petition. W e also DEN Y

any and all pending motions related to this matter.

                                       Entered for the Court,

                                       Timothy M . Tymkovich
                                       Circuit Judge